Title: To George Washington from Josiah Quincy, 15 April 1780
From: Quincy, Josiah
To: Washington, George


          
            sir,
            Braintree [Mass.] April 15th 1780.
          
          Ever since I had the honor to receive, your Excellency’s answer to my last Letter, relative to the disgraceful command of Boston harbor, by a british 50 gun ship; I have wish’d for a subject, on which, my sentiments might prove worthy of your notice; and, of course, an adequate ground, whereon to revive a correspondence, which, for want of it, could not, on my part, be decently continued; But, having never been so happy as to find one, permit me ⅌ this Conveyance, to beg your Excellency wou’d please to accept, of the enclos’d papers, for your amusement at a leisure hour.
          The Orator, is a promising Youth of a liberal education, and was to have been prepared for the Bar, under the tuition of my late dear decd Son; which he has since receiv’d, from my honble Friend J: Adams Esqr. The grateful tribute, paid by him to your Excellency’s merit; however short of it; will, I hope, be not unacceptable, as I have every reason to believe it is sincere; and as it adds only One, to an innumerable host, whose united and fervent Prayer is, that, at a period, not far distant, your Excellency may prove the Saviour of your country, not only from

external Violence, but from internal discord, anarchy, and universal confusion!
          The Address of the Convention, which was this day transmitted to me by my honble Friend the President, contains a new constitution of government for this State; which is in imminent danger of being ruined for want of one. I shall not anticipate your Excellency’s Judgment on this, which the collective wisd⟨om o⟩f the State has framed; But, have freely delivered my Sentiments on th⟨e subjec⟩t in the enclos’d Letter, to my worthy Friend and Townsman, Doctr Crosby; ⟨mutilated⟩ to refer your Excellency, if the Doctor, after perusal, thinks them worthy of ⟨your a⟩ttention, or rather of your candid correction, to which I shall most chearfully submit.
          It gave me heartfelt pleasure to hear, that my young Friend is under your Excellency’s patronage; because, I am willing to be security for his best endeavors to render himself worthy of it. I am, with inexpressible esteem and gratitude, Your Excellency’s Obliged and faithful Servant
          
            Josa: Quincy
          
        